Citation Nr: 0924235	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

4.  Entitlement to eligibility for assistance in acquiring 
specially adapted housing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) and Board remand.  In June 2006, 
the Veteran testified before the undersigned Veterans Law 
Judge during a hearing at the RO.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

As noted in the Board's January 2007 remand, the Veteran 
submitted evidence that she was awarded Social Security 
Administration (SSA) disability benefits effective from 2002.  
Thus, as it was unclear what the identified SSA records might 
contain, and because it was possible that the SSA records 
might contain treatment records with a bearing on the 
Veteran's pending claims, the Board remanded the Veteran's 
claims, in part, for the RO to obtain all available medical 
records associated with the Veteran's reported SSA disability 
benefits award.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are needed by VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board acknowledges the sincere efforts made by the RO to 
obtain copies of the Veteran's SSA records, as evidenced by 
the six requests submitted by the RO to the SSA for copies of 
the Veteran's records.  The Board also observes that the SSA 
responded to the RO's numerous attempts in a December 2008 
letter, which merely indicates that the Veteran was found 
disabled effective July 2002.  Although the SSA did not 
provide copies of the SSA medical records relied upon in 
granting the Veteran disability benefits, as directed in the 
Board's January 2007 remand, the SSA did not indicate that 
the Veteran's records were unavailable.  After receiving the 
December 2008 response from the SSA, the RO did not submit 
any additional requests for the Veteran's SSA records.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  In addition, 38 C.F.R. § 3.159(c)(2) 
requires that VA make as many requests as are necessary to 
obtain relevant records from a Federal facility and end 
efforts to obtain such records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal facility advises VA that the records do 
not exist or that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2) (2008).  Given the holdings in 
Stegall, the requirements of 38 C.F.R. § 3.159(c)(2), and the 
fact that the development sought by the Board in this case 
has not been fully completed despite the RO's efforts, 
another remand is required for the RO to obtain copies of the 
SSA records relied upon in granting the Veteran disability 
benefits.  The RO should also request that the SSA provide a 
negative reply if the Veteran's SSA records are unavailable.  
See 38 C.F.R. § 3.159(c)(2).  If the RO is unable to obtain 
copies of the Veteran's SSA records, the RO must provide 
notice of that fact to the Veteran.  See 38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2008).

In addition, the evidence of record reflects that the Veteran 
has received treatment from E. Knights, M.D. since 1991 for 
multiple conditions, including joint pain and bilateral 
chronic knee pain.  As noted in the Board's January 2007 
Remand, a signed medical release to obtain Dr. Knights' 
records is not of file.  However, as part of VA's duty to 
assist the Veteran in developing evidence in support of her 
claim, the RO should request that the Veteran provide a 
signed medical release for Dr. Knights' records and obtain 
copies of those records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain from SSA the 
medical records relied upon in granting 
the Veteran disability benefits in July 
2002, and must follow the procedures set 
forth in 38 C.F.R. § 3.159(c)(2) 
pertaining to requesting records from 
Federal facilities.  All records and/or 
responses received must be associated with 
the claims file.  If the RO is unable to 
obtain copies of the Veteran's SSA 
records, the RO must provide notice of 
that fact to the Veteran in compliance 
with 38 C.F.R. § 3.159(e)(1).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated her for her 
right and left knee disorders and 
residuals of a cold injury since her 
discharge from service.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO must make 
arrangements to obtain all records of 
treatment or examination from all of the 
sources listed by the Veteran which are 
not already on file, to include records 
from E. Knights, M.D.  All information 
obtained must be made part of the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the records, 
the RO is unable to secure same, the RO 
must notify the Veteran and her 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.  Thereafter, the RO must review the 
Veteran's claims on appeal.  If any claim 
remains denied, the RO must provide the 
Veteran and her representative with a 
supplemental statement of the case, and 
give them an opportunity to respond.  The 
appeal must then be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




